OPINION
PER CURIAM.
This case came before a hearing panel of this court for oral argument on February 20, 1990, pursuant to an order directing the parties to appear and show cause why the issues raised by this appeal should not be summarily decided. The facts of the case insofar as pertinent to this appeal are as follows.
The plaintiff landlord brought a trespass and ejectment action against defendant in the District Court. A judge of that court rendered a judgment in favor of plaintiff. The defendant then was allowed to appeal in forma pauperis to the Superior Court by the District Court. During the pendency of this appeal plaintiff moved to dismiss the appeal on the ground that defendant did not pay a sum for use and occupancy equivalent to rent as required by G.L.1956 (1984 Reenactment) § 34-18-52, as amended by P.L.1986, ch. 200, § 2.
After hearing on June 14, 1989, a justice of the Superior Court found as a fact that defendant had not paid the sum required by the statute on the date when his rent would ordinarily have been due and payable. He therefore dismissed the appeal pursuant to § 34-18-53, as amended by P.L.1986, ch. 200, § 2 and entered judgment and an order for the issuance of execution. The execution was thereafter duly served.
After hearing argument by counsel for the plaintiff and hearing the defendant’s argument on his own behalf, we are of the opinion that the trial justice was correct in dismissing the defendant’s appeal as the statute required him to do.
Consequently the appeal of the defendant is denied and dismissed. The judgment entered in the Superior Court is hereby affirmed. The papers in the case may be remanded to the Superior Court.
KELLEHER and MURRAY, JJ., did not participate.